Case 20-12890-mkn Doc 34 _ Entered 06/29/20 10:58:44 Page 1 of 2

E FILED ON 06/29/2020

THOMAS E. CROWE, ESQ,

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 8. Jones Blvd., Ste. 3

Las Vegas, NV 89146

(702) 794-0373

Attorney For Debtor

Nevada State Bar No, 3048

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
BREESE
BANKRUPTCY NUMBER:
BK-S- 20-12890-MKN
Chapter 11

In re:

PLAYERS NETWORK,

ee ee Oe ee

Debtor. Date:

Time:

ae

EX PARTE MOTION FOR ORDER SHORTENING TIME RE:
MOTION TOC CONVERT TO CHAPTER 11

Comes now, Debtor, by and through its attorney, THOMAS E. CROWE, ESQ., and
moves this Court for an Order Shortening Time in which to hear the Motion To Convert Chapter 11.

This Motion is made and based upon the papers and pleadings on file herein and upon
the Affidavit attached hereto.

DATED this 29" day of June, 2020.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
By_/s/ THOMAS E, CROWE

THOMAS E. CROWE, ESQ.

2830 8, Jones Blvd., Ste. 3

Las Vegas, Nevada 89146

 
Case 20-12890-mkn Doc 34 _ Entered 06/29/20 10:58:44 Page 2 of 2

AFFIDAVIT OF THOMAS E. CROWE, ESO.

STATE OF NEVADA )
Ss:
COUNTY OF CLARK )

THOMAS E. CROWE, ESQ., being first duly sworn, deposes and says:

1. That he is the attorney of record in the above-captioned matter and is licensed to
practice law in the State of Nevada.

2. That he is competent to testify to the matters related herein to the best of his own
knowledge and belief.

3. That A ffiant believes this to be an urgent matter in that the Debtor will not be able

to proceed with its case until it is converted to the proper Chapter 11 status.

Therefore, Affiant requests that the Court enter its order shortening the time in
which to hear the Motion on or before July 8, 2020.

/s/ THOMAS E. CROWE, ESO._
THOMAS E. CROWE, ESQ.
SUBSCRIBED and SWORN to before me

This 29"" day of June, 2020.

/S(JANE NOBLE
JANE NOBLE

NOTARY PUBLIC in and for said

Clark County and Nevada, State.

THEE

 
